DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
1.	Each distinct part, including modified parts, should be labeled with a distinct reference character to be in compliance with 37 CFR 1.84(p).  Note at least the following informalities:
The parts or features represented by reference characters 3a, 3c, 31, 31a, 31b, α and β in the embodiment shown in Fig. 4 appear to be distinct from the parts or features represented by these same reference characters in the embodiment shown in Fig. 3.

Allowable Subject Matter
2.	Claims 1-5 are allowed.

Response to Arguments
3.	Applicant's arguments filed 22 February 2021 have been fully considered but they are not persuasive.
	In response to Applicant’s argument that the “meaning” of reference characters 3a, 3c, 31, 31a, 31b, α and β are consistent between Figures 3 and 4, the Examiner respectfully disagrees because it is clear from Applicant’s disclosure that the structures represented by reference characters 3a, 3c, 31, 31a, 31b, α and β in the embodiment shown in Fig. 4 are modified from the structures represented by these same reference characters shown in the embodiment shown in Fig. 3.  Both MPEP 608.01(g) and 608.02(e) state that “no single reference character” should be “used for two different parts or for a given part and a modification of such part” (emphasis added).

Conclusion

The drawing objections noted above in section 1.

5.	Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).

6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIP T KOTTER whose telephone number is (571)272-7953.  The examiner can normally be reached on 9:30-6 EST Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Samuel (Joe) J Morano can be reached on (571)272-6684.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 






/Kip T Kotter/Primary Examiner, Art Unit 3617